 Case 5:20-cv-05048-PKH Document 8        Filed 05/14/20 Page 1 of 10 PageID #: 76




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF ARKANSAS
                         FAYETTEVILLE DIVISION

IN RE: LADONNA HUMPHREY, DEBTOR

DISTRICT COURT NUMBER: 5:20-cv-05048-PKH

BANKRUPTCY COURT NUMBER: 5:19-bk-72555

                               APPELLEES’ BRIEF

        Come now Bianca Rucker, Chapter 7 Trustee (“Trustee”), and Absolute

Pediatric Services, Inc. d/b/a Absolute Pediatric Therapy (“Absolute”) and for their

Appellees’ Brief in response to the appeal of Debtor LaDonna Humphrey

(“Humphrey”):

        I.    INTRODUCTION

        Humphrey’s appeal arises from Judge Ben Barry’s order granting Trustee’s

Motion to approve the sale of Humphrey’s appellate rights in a state court case, in

which the state court Judge struck Humphrey’s answer, dismissed her counterclaim,

awarded approximately $3.5 million in damages, and threw Humphrey in jail for 10

days, as a result of her spoliation of evidence and lack of candor towards the Court.

The sale of Humphrey’s appellate rights was valid.       Her appellate rights were

admittedly property of the estate. But as an initial matter, Humphrey lacks standing

to pursue this appeal and to object to the sale at issue. In addition, Ms. Humprhey

did not ask for a stay of Judge Barry’s Order pending appeal, and the completion of




                                          1
2094415-v1
 Case 5:20-cv-05048-PKH Document 8        Filed 05/14/20 Page 2 of 10 PageID #: 77




the sale after Judge Barry’s order was entered renders this appeal moot pursuant to

11 U.S.C. § 363(m).

        II.   BRIEF SUMMARY OF FACTS

        On December 4, 2019, Trustee filed a Motion for Approval of Sale Pursuant to

11 U.S.C. 363 and Notice of Opportunity to Object and Overbid. (Doc. #46). Trustee

had received an offer from Absolute to buy Humphrey’s claims, including the state

court appellate rights at issue. Id. The offer by Absolute was the highest and best

offer. No one else bid on Humphrey’s claims. Id. The sale was in the best interest of

the bankruptcy estate. Id. On December 25, 2019, Humphrey, through her counsel,

filed a Response to this Motion with a generalized objection to the sale. (Doc. #59).

Humphrey cited no legal authority and made no argument with any legal basis. Id.

        The hearing on Trustee’s Motion was held before Judge Ben Barry on February

12, 2020. During the hearing, counsel for Humphrey, Stanley Bond, admitted that

Humphrey’s claims, including her appellate rights, were property of the estate. See

Transcript. He also admitted, and did not object to, the appropriateness and validity

of the terms of the sale. Humphrey’s sole argument at that hearing was that the

Court could not sell Humphrey’s appellate rights because an appeal issue concerned

Humphrey’s right to a jury trial. Humphrey did not testify at the hearing. Judge

Barry granted the Trustee’s Motion and approved the sale. This Order was entered

on February 14, 2020. (Doc. #72). On March 18, 2020, Trustee filed a Report of Sale

of Humphrey’s claims, which attached the Bill of Sale and Assignment to Absolute.

(Doc. #79).



                                          2
2095270-v1
 Case 5:20-cv-05048-PKH Document 8            Filed 05/14/20 Page 3 of 10 PageID #: 78




        III.   LEGAL ARGUMENT

    A. Humphrey lacks standing to pursue this appeal and object to the sale
       at issue.

        The issue before the Court has already been decided in Marshall v. McCarty

(In re Marshall), 611 B.R. 861 (8th Cir. B.A.P. 2020) and Belew v. Rucker (In re

Belew), 608 B.R. 206 (8th Cir. B.A.P. 2019). In In re Marshall, the Court stated:

        This Court has an independent duty to examine our jurisdiction. Belew
        v. Rucker (In re Belew), 608 B.R. 206, 208 (8th Cir. BAP 2019). If the
        appellant does not have standing, we do not have jurisdiction. Id.

        To have standing to appeal an order, an appellant must demonstrate he
        or she is a person aggrieved by the order. Under the “person aggrieved”
        doctrine, only appellants who are directly and adversely affected
        pecuniarily by an order have standing to appeal that order. Put another
        way, only appellants who have a financial stake in an order have
        standing to appeal that order. Id.

         “ ‘Person aggrieved’ is, of course, a term of art: almost by definition, all
        appellants may claim in some way to be ‘aggrieved,’ else they would not
        bother to prosecute their appeals.” Travelers Ins. Co. v. H.K. Porter Co.,
        45 F.3d 737, 741 (3d Cir.1995). “The doctrine limits standing to persons
        with a financial stake in the bankruptcy court's order, meaning they
        were directly and adversely affected pecuniarily by the order.” In re
        Peoples, 764 F.3d 817, 820 (8th Cir. 2014). An appellant is a party
        aggrieved “if the bankruptcy court order diminishes the person's
        property, increases the person's burdens, or impairs the person's rights.”
        Opportunity Fin., LLC v. Kelley, 822 F.3d 451, 458 (8th Cir. 2016) (citing
        In re Marlar, 267 F.3d 749, 753 n. 1 (8th Cir. 2001)).

In re Marshall, 611 B.R. 861, 863 (B.A.P. 8th Cir. 2020).

        In In re Marshall, the Court continued, finding that the debtor lacked standing:

        Debtor questioned the accuracy of some of the information in Trustee's
        Final Report such as creditor information and the omission of certain
        balances due. However, Debtor did not challenge in her Objection, nor
        on appeal, the amount the Trustee reported had been returned to her
        following dismissal of her case. Debtor has failed to demonstrate how
        the bankruptcy court's Order overruling her Objection may have


                                             3
2095270-v1
 Case 5:20-cv-05048-PKH Document 8             Filed 05/14/20 Page 4 of 10 PageID #: 79




        diminished her property, increased her burdens or impaired her rights
        as to make her an aggrieved party with standing. Nor has she
        demonstrated that the bankruptcy court's Order directly and adversely
        affected her pecuniarily.

In re Marshall, 611 B.R. 861, 863–64 (B.A.P. 8th Cir. 2020).

        Likewise, the Court’s decision in In re Belew is on point:

        Whether Debtor has standing is also readily resolved. To have standing
        to appeal an order, an appellant must demonstrate he or she is a person
        aggrieved by the order. Robb, 534 B.R. at 357. Under the “person
        aggrieved” doctrine, only appellants who are directly and adversely
        affected pecuniarily by an order have standing to appeal that order.
        Nangle v. Surratt-States (In re Nangle), 288 B.R. 213, 216 (8th Cir. BAP
        2003). Put another way, only appellants who have a financial stake in
        an order have standing to appeal that order. Id.

        In most chapter 7 cases, the debtor does not have such a financial stake,
        because no matter how the trustee administers the bankruptcy estate's
        assets, none of those assets will be returned to the debtor. Williams v.
        Marlar (In re Marlar), 252 B.R. 743, 748 (8th Cir. BAP 2000). However,
        in some chapter 7 cases, a trustee might be able to satisfy all allowed
        claims and have money left over. This would entitle the debtor to a
        distribution of the balance under 11 U.S.C. § 726(a)(6). If the debtor can
        show a reasonable possibility of a surplus after satisfying all debts, then
        the debtor has shown a pecuniary interest and has standing to object to
        a bankruptcy order. Nangle, 288 B.R. at 216.

        This is not such a case. Before Debtor would be entitled to any surplus,
        Trustee would have to pay (1) priority claims (including Trustee's
        attorney's fees and expenses and Trustee's own fees and expenses), (2)
        allowed and timely-filed unsecured claims, (3) allowed but tardily-filed
        unsecured claims, and (4) allowed claims for certain fines, penalties,
        forfeitures, and damages, all in full, with interest at the legal rate from
        June 13, 2017, the date on which Debtor filed his petition for relief. 11
        U.S.C. § 726(a); Bank of Nebraska v. Rose (In re Rose), 483 B.R. 540, 546
        (8th Cir. BAP 2012).

        As Trustee and Bank point out, according to Debtor's amended schedule
        A/B, all of Debtor's assets are worth only $3,052.30 (most, if not all, of
        which Debtor has claimed exempt), while according to the bankruptcy
        court's claims register, the unsecured claims alone total $2,228,698.43.
        Given these figures, it is not surprising Debtor does not even attempt to


                                              4
2095270-v1
 Case 5:20-cv-05048-PKH Document 8          Filed 05/14/20 Page 5 of 10 PageID #: 80




        explain how Trustee might be able to satisfy all allowed claims and have
        money left over to return to Debtor.

        Debtor has not shown any possibility–much less a reasonable
        possibility–of a surplus in this case. Consequently, he does not have a
        financial stake in the bankruptcy court's order approving Trustee's
        proposed sale and thus lacks standing to appeal that order.

In re Belew, 608 B.R. 206, 209 (B.A.P. 8th Cir. 2019).

        Like the decisions in In re Marshall and In re Belew, Humphrey cannot meet

the definition of an “aggrieved” person and therefore have standing, because she has

no financial stake in Judge Barry’s Order pertaining to the sale of the state court

appellate rights. Humphrey’s unsecured claims alone total $7,291,720.30 according

to her amended schedule. (Doc. #30). Her assets do not come close to this number.

Id. Like In re Belew, Humphrey cannot even attempt to explain how Trustee might

be able to satisfy all allowed claims and have money left over to return to Debtor, and

she did not testify at the hearing to any facts that would give rise to standing. There

is no chance of a surplus in this case, and Humphrey has not argued such. As a result,

Humphrey has no financial stake in the Bankruptcy Court’s Order approving the sale

at issue, and thus, she lacks standing to appeal the Order.

    B. The completion of the sale renders this appeal moot per 11 U.S.C. §
       363(m).

        The Court’s analysis in In re Belew is on point:

        We have an independent duty to examine our jurisdiction. Robb v.
        Harder (In re Robb), 534 B.R. 354, 356-57 (8th Cir. BAP 2015). If this
        appeal is moot, we lack jurisdiction. Sears v. U.S. Trustee (In re AFY),
        734 F.3d 810, 816-17 (8th Cir. 2013). If Debtor does not have standing,
        we likewise lack jurisdiction. O & S Trucking, Inc. v. Mercedes Benz
        Financial Services USA (In re O & S Trucking, Inc.), 811 F.3d 1020, 1025



                                           5
2095270-v1
 Case 5:20-cv-05048-PKH Document 8            Filed 05/14/20 Page 6 of 10 PageID #: 81




        (8th Cir. 2016). We may decide these issues in any order. AFY, 734 F.3d
        at 816.
        Whether this appeal is moot is readily resolved by reference to the
        bankruptcy code.

        The reversal or modification on appeal of an authorization ... of a sale ...
        of property does not affect the validity of a sale ... under such
        authorization to an entity that purchased or leased such property in
        good faith, whether or not such entity knew of the pendency of the
        appeal, unless such authorization and such sale ... were stayed pending
        appeal. 11 U.S.C. § 363(m).

        Absent a stay pending appeal, this “finality rule” prevents a court from
        undoing a completed sale to a good-faith purchaser. Nieters v. Sevcik (In
        re Rodriquez), 258 F.3d 757, 759 (8th Cir. 2001).

        As previously noted, Debtor did not obtain a stay pending appeal. He
        does not dispute the sale has been completed. And he does not suggest
        Bank was not a good-faith purchaser.

        Under the circumstances, the sale authorized by the bankruptcy court
        cannot be undone. This appeal is therefore moot. Griffin v. Griffin (In re
        Griffin), 310 B.R. 135, 137 (8th Cir. BAP 2004); Prasil v. Dietz (In re
        Prasil), 215 B.R. 582, 584 (8th Cir. BAP 1998).

In re Belew, 608 B.R. 206, 208–09 (B.A.P. 8th Cir. 2019).

        Like In re Belew, Humphrey did not obtain a stay pending appeal. At the

hearing, Humphrey did not argue or suggest that Absolute was not a good-faith

purchaser. See Transcript. There has been no indication that Absolute was not a

good-faith purchaser of Humphrey’s claim. Pursuant to the “finality rule,” the Court

cannot undo the completed sale to Absolute, and thus, this appeal is moot.

    C. The sale is valid and final.

        The arguments outlined in Sections A and B above should resolve this appeal.

Should it not, the sale is otherwise valid and final as reflected in the pleadings and

transcript of the hearing, as well as the exhibits to the hearing. See Transcript. As


                                             6
2095270-v1
 Case 5:20-cv-05048-PKH Document 8            Filed 05/14/20 Page 7 of 10 PageID #: 82




Humphrey does not even attempt to argue the facts pertaining to the sale, it is

undisputed that Absolute’s offer was the only and best offer for purchasing

Humphrey’s claims as outlined in the Motion for Approval of Sale (Doc. #46).

Humphrey also failed to articulate to the Trustee, or present evidence at the hearing

regarding, the chances of success of her state court appeal or the value of her

counterclaim against Christopher; no such arguments were made by Humphrey. The

sale was in the best interest of Humphrey’s estate, especially since there were no

other potential buyers of such claims.

    D. Humphrey’s appellate rights are not “Defensive Appeal Rights”

        The arguments outlined in Sections A and B above should resolve this appeal.

Should it not, Humphrey’s argument is wrong – Humphrey’s appellate rights are not

solely “defensive appeal rights.” Contained within Humphrey’s state court appeal, is

a counterclaim against Christopher. Thus, Humphrey’s state court appeal is not

purely defensive.

        In addition, before this appeal, Humphrey never argued that her state court

appellate rights were not property of the estate. Appellate rights are property of the

estate. See 11 U.S.C. 541(a). The Court in Bibbs stated:

        A debtor’s commencement of a Chapter 7 bankruptcy creates an estate
        consisting of all of the debtor’s legal and equitable interests in property.
        11 U.S.C. § 541(a)(1) (2008). Once a bankruptcy trustee is appointed to
        administer the debtor’s estate, the trustee has the exclusive right to
        prosecute causes of action that are the property of that estate. 11 U.S.C.
        §§ 323, 704(1). Causes of action that accrue prior to the filing of a
        petition for relief under the Bankruptcy Code are property of the estate.
        See Bratton v. Mitchell, Williams, Selig, Jackson & Tucker, 302 Ark.
        308, 788 S.W.2d 955 (1990) (citing Vreugdenhil v. Hoekstra, 773 F.2d
        213 (8th Cir. 1985)). A debtor lacks standing to maintain, on his or her


                                             7
2095270-v1
 Case 5:20-cv-05048-PKH Document 8           Filed 05/14/20 Page 8 of 10 PageID #: 83




        own behalf, a suit belonging to the estate unless that cause of action has
        been abandoned by the trustee. Id.

Bibbs v. Cmty. Bank of Benton, 375 Ark. 150, 156, 289 S.W.3d 393 (2008) (emphasis

added).

        Likewise, also consider the Court’s decision in In re Fridman:

        The Fridmans' right to appeal the adverse state court judgment is
        property of their bankruptcy estate that the Trustee can sell or
        compromise.

        The Fridmans argue that the Trustee had no power to sell the right to
        appeal. Essentially, they contend that, because the sale of the right to
        appeal to Mr. Avetoom forecloses the possibility of reversing the state
        court judgment, the sale is improper and against their “Constitutional
        right” of appeal. We disagree.

        The right to appeal a state court judgment is property that is part of a
        debtor's estate. See, e.g., McCarthy v. Goldman (In re McCarthy), BAP
        No. CC–07–1083–MoPaD, 2008 WL 8448338, at *16 (9th Cir. BAP Feb.
        19, 2008) (implicitly agreeing with the bankruptcy court that the
        debtor's “Appeal Rights are property of the estate”); In re Marciano, No.
        1:11–BK–10426–VK, 2012 WL 4369743, at *1 (C.D.Cal. Sept. 25, 2012)
        (under California law, the right to appeal an adverse judgment is a
        property right); Mozer v. Goldman (In re Mozer), 302 B.R. 892, 896
        (C.D.Cal.2003) (“all of the Debtors' appellate rights, including the
        Defensive Appellate Rights, are saleable by the Trustee”).
        The Fridmans fail to provide any legal authority in support of their
        position. Rather, as discussed above, a right to appeal may be sold as
        part of estate assets, even to the party against whom the appeal is
        directed. See In re Mozer, 302 B.R. at 896. The fact that Mr. Avetoom
        purchased the appeal rights to foreclose an appeal of the state court
        judgment in his favor is not out of the ordinary or otherwise improper.

In re Fridman, No. BAP CC-15-1151-FKIKU, 2016 WL 3961303, at *7 (B.A.P. 9th

Cir. July 15, 2016).

        In the present case, Humphrey’s state court appellate rights are not purely

defensive – the appeal contains a counterclaim against Christopher.          Therefore,



                                            8
2095270-v1
 Case 5:20-cv-05048-PKH Document 8           Filed 05/14/20 Page 9 of 10 PageID #: 84




Humphrey’s argument in this respect is inapplicable.            Nonetheless, it is well

established that appellate rights are property of the estate.

         In fact, at the February 12, 2020 hearing, counsel for Humphrey admitted that

it was property of the estate. See Transcript. Prior to this appeal, Humphrey never

argued that the appellate rights were not part of the estate.         Humphrey’s own

schedules filed of record reflect that Humphrey’s state court appellate rights were

property of the estate.     (Doc. #30).    This “Defensive Appeal Rights” argument

advanced by Humphrey was not previously asserted before this appeal, is not part of

the record, is not supported by the record, and thus should not be considered by this

Court.

         IV.   CONCLUSION

         Humphrey’s appeal should be denied. Humphey lacks standing to bring such

an appeal, and the issue to be decided has been rendered moot under the finality rule.

If these two issues do not resolve the appeal, then the facts of record prove the sale

at hand was otherwise valid and final and that the appellate rights were property of

the estate. All of Humphrey’s issues presented on appeal, were raised for the first

time on this appeal; such arguments were not made at the bankruptcy court level.

                                          Respectfully submitted,

                                           /s/ Bianca Rucker
                                          Bianca Rucker
                                          Rucker Law PLLC
                                          One East Center St.
                                          Suite 215
                                          Fayetteville, AR 72701
                                          Chapter 7 Panel Trustee
                                          ruckerlaw@outlook.com


                                            9
2095270-v1
Case 5:20-cv-05048-PKH Document 8          Filed 05/14/20 Page 10 of 10 PageID #: 85




                                         AND

                                          /s/ Glenn S. Ritter
                                         Charles T. Coleman (80030)
                                         Glenn S. Ritter (2011146)
                                         WRIGHT, LINDSEY & JENNINGS LLP
                                         3333 Pinnacle Hills Parkway, Suite 510
                                         Rogers, Arkansas 72758-8960
                                         (479) 986-0888
                                         FAX: (479) 986-8932
                                         E-MAIL: gritter@wlj.com

                             CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of May, 2020, a true and complete copy of

the foregoing was filed with the Clerk of the Court via the CM/ECF filing system

which will generate a Notice of Electronic Filing of the above pleading to all registered

CM/ECF Filing Users in the above-captioned case, including Debtor and the U.S.

Trustee. The foregoing has also been mailed to the following:

LaDonna Humphrey
11580 Farrar Road
Bentonville, AR 72713




                                          /s/ Glenn S. Ritter
                                         Glenn S. Ritter




                                           10
2095270-v1
